DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to claims filed 5/10/2019. Claims 1-9 are pending.

Claim Objections
The following claim(s) are objected to for formality issues:
In claim 1 par.3 (a memory configured…), neither “memory” nor “computer code” are typically considered measurable. Hence, correction to “memory configured to store computer code and at least one application program and file” is suggested.
In claim 2, the phrase “are corresponding” is awkward; correction to “correspond” is suggested.
In claim 3, the linking phrase “and” (and the processor is …) potentially suggests that the wherein clause includes both the pointing by the operation indicator and the processor is configured…; hence, dropping this “and” to clarify the if-then relationship is suggested.
In claim 7 par 1, “comprises” should read “comprising”.
In claim 7 par 1, “a computer program instruction” should read “computer program instructions” as more than one instruction is required to perform the recited steps.
In claim 7 par.1, “when a processor executes the computer program instruction, causing …” should read “when executed by a processor, causes…” to avoid fragmentation.
In claim 7 par.2, “the first component is required … ”, “the second component is required …” should be preceded by “wherein”.
In claim 7, display a corresponding window that displays the second design specification” should read “first” design specification, i.e., in response to the indicator being next to the first component.
In claim 8, “are corresponding” should read “correspond”.

In claim 8, the “and” in “and the processor is further configured” (see claim 3 objection above).
Claim 9 requires similar amendments to claim 8, i.e., “when the corresponding window receives, … 
Appropriate corrections are required.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN201811416518.8 filed in People’s Republic of China on 11/26/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nicol (US 20110214091 A1) in view of Clarysse (US 20160179986 A1).

Regarding claim 1, Nicol discloses: a synchronous operation display system operating in at least one computer (fig.11, 0044: hardware configuration; fig.2A-B: synchronous or simultaneous display of , the synchronous operation display system comprising:
at least one input/output device configured to display a picture and receive at least one command (fig.11, 0049);
a memory configured to store at least one computer code, an application program, and a file (fig.1, fig.11, 0044, 0022: applications, operating systems, files); and
a processor coupled to the at least one input/output device and the memory, the processor configured to execute at least one computer code (fig.1, fig.11, 0044), in order to:
open the application program to provide a design screen of an object (fig.2A-B, 0024-25: application screen showing design screen with various frames, windows, icons, etc.), wherein the design screen comprises a first component and a second component to be designed of the object (fig.3A-B, 0027-28: components depicted in drawing and in hierarchical list), the first component is required to meet a first design specification, and the second component is required to meet a second design specification that is different from the first design specification (0028: various parameters and highlighting of non-compliant fields for the various components, hence, the various components defined by various parameters and design specifications);
display a corresponding window that displays the first design specification when an operation indicator is detected to be adjacent to the first component in the design screen (fig.2A-B, 0024-25: presentation of card based on selection of component); and
display the corresponding window that displays the second design specification when the operation indicator is detected to be adjacent to the second component in the design screen (fig.2A-B2 0024-25: display of additional cards).
Nicol does not disclose: wherein the selection occurs when an operation indicator is detected to be adjacent the first or second component as Nicol only discloses the mouse click commands (0024).
adjacent to an element to evoke display elements associated with an object (0062: evoking a selection command, such as that of steps a-c (0031) so as to display relevant item information in response to adjacency of cursor).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Nicol by incorporating the item selection technique of Clarysse. Both concern the art of graphical CAD editing interfaces, and the incorporation would have improved the convenience efficiency to the user of system by, according to Clarysse, lowering the required user input such as a click (0069).

Regarding claim 2, Nicol modified by Clarysse discloses the system of claim 1, as described above. Nicol further discloses:  wherein the first design specification comprises a current design scheme and at least one candidate design that are corresponding to the first component (figs.7A-C, 0036-37: current design scheme alongside multiple historical potential candidate design schemes, e.g., for porting to current scheme such as via the “make current” option).

Regarding claim 5, Nicol modified by Clarysse discloses the system of claim 2, as described above. Nicol further discloses: wherein when the corresponding window receives a command that is for switching from the current design scheme to the candidate design scheme (figs.7A-B, 0036-37: slider input command), and the first component is adjusted in the design screen to meet the candidate design scheme (0037: display of updated design screen containing the properties of the historical candidate scheme).

Regarding claim 6, Nicol modified by Clarysse discloses the system of claim 2, as described above. Nicol further discloses: wherein the first design specification comprises a plurality of chapters and pages that illustrate the current design scheme and the candidate design scheme (fig.6C shows various tabs corresponding to chapters (“Data Card”, “History”, “Usage”, “View”) and pages (“General”, “Page 2”)).

	Claims 7-9 recite analogous medium claims and hence rejected for similar reasons.

Claim(s) 3-4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nicol (US 20110214091 A1) in view of Clarysse (US 20160179986 A1) in view of Boneti (US 20140303949 A1).

Regarding claim 3, Nicol modified by Clarysse discloses the system of claim 2, as described above. Nicol further discloses: wherein when the operation indicator in the corresponding window points to the candidate design, and the processor is further configured to instantly apply parameters of the candidate design scheme to the object (fig.8A-B, 0037 shows the updating of the displayed object when the operation indicator points to the candidate design parameters, causing instantly application of parameter to the object so as to present in GUI).
Nicol modified by Clarysse does not disclose: wherein a formula is applied, wherein the application takes place in order to run a simulation of the object and provide a preview display of the simulation.
Boneti discloses: wherein a formula is applied, wherein the application takes place in order to run a simulation of the object and provide a preview display of the simulation (fig.8, 0115-119 gives overview of a live simulation process of the object in response to changed parameters, such as displayed in the graph of 850, see 0119).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Nicol modified by Clarysse by incorporating the formula application of Boneti. Both 

Regarding claim 4, Nicol modified by Clarysse modified by Boneti discloses the system of claim 3, as described above. Boneti further discloses: wherein the preview display presents changes between before and after the object is applied with the candidate design scheme by a graph or a chart (fig.8:850, 0119, 0123: associating each change with a different scenario and allowing comparison between changes with and without (prior to) change).

	Claims 8 recite analogous medium claims and hence rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/LIANG LI/
Examiner, Art Unit 2143